Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 22 January 1796
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



New York January 22. 1796
Dear Sir

Give me leave to recommend to your civilities Mr. Winstanly the bearer of this an English Gentleman who came to this City some years. After former generosity and carelessness of temper disposes of a little fortune, he has assumed the business of Landscape Painting and in pursuance of his plan visits your County, which also he is desirous through curiosity of seeing before he goes to Europe. He appears to have a warm passion for his present pursuit, in which he may be said to be self taught—and what is more to his purpose, talent. With good opportunities I dare say he will arrive at eminence. In introducing him to you I give him a proof of my regard. With esteem & attachment
I am Sir  Your obed serv

A HamiltonJan 22. 1796
Charles C. Pinckney Esq

